Exhibit 10.1

2012 Management Bonus Program

Bonus Calculation

The Chief Executive Officer (“CEO”) of Websense, Inc. (the “Company”) will be
eligible for a target bonus of 100% of his annual salary, the President of the
Company (the “President”) will be eligible for a target bonus of 75% of his
annual salary and the other non-sales executive officers of the Company (the
“SVPs”, and together with the CEO and the President, the “Participants”) will be
eligible for target bonuses of 50% of their respective annual salaries
(collectively, the “Bonus Awards”). The Bonus Awards shall be granted under
Section 6(c)(ii) of the Company’s 2009 Equity Incentive Plan (the “Plan”) and
shall be subject to the terms and conditions of the Plan. Capitalized terms used
herein but not defined shall have the same definitions as in the Plan.

The Bonus Awards are based upon the Company meeting its billings and/or
operating income objectives determined by the Company’s Compensation Committee
(the “Committee”) near the beginning of each fiscal year (in accordance with
Section 6(d) of the Plan) and communicated in writing to the each Participant.

Sixty percent (60%) of each Bonus Award is earned if the Company meets its
annual billings objective and forty percent (40%) is earned if the Company
achieves its annual operating income objective. Achievement of at least 80% of a
Performance Goal is required for any payment of the portion of each Bonus Award
that is based on achievement by the Company of such Performance Goal. Should the
Company achieve at least 80% of its billings or operating income Performance
Goals, bonuses for such Performance Goal will be paid at the applicable
percentage of the target payment for that Performance Goal, with 80% performance
equating to 0% payout for each Performance Goal. Should the Company achieve 110%
or more of its billings or operating income Performance Goals, bonuses for that
Performance Goal shall be paid at 1.5 times what the Participant would have been
paid on target for that Performance Goal (such amount, the “Maximum Bonus
Amount”). Bonus Awards are prorated for Performance Goal achievement between 80%
and 100%, and between 100% and 110%, on a straight line interpolation.

Eligibility

If a Participant’s employment by the Company is terminated for any reason during
the Performance Period, such Participant will receive no Bonus Award for such
Performance Period. If a Participant’s employment by the Company is terminated
for any reason other than gross misconduct after the close of the Performance
Period but before the distribution of the Bonus Award payment, such
Participant’s Bonus Award amount will be paid in full.

Bonus Award amounts are based upon actual base salary paid during the
Performance Period, exclusive of other payments or bonuses.

The Committee shall not have discretion to authorize payment of an amount in
excess of any Participant’s Maximum Bonus Amount and may only make a Bonus Award
payment if the Committee determines that Performance Goals pre-selected for the
Participant were fully satisfied. Notwithstanding the Committee’s determination
that the Performance Goals were fully satisfied, the Committee shall have the
discretion to reduce each Bonus Award amount as it considers appropriate,
including as a result of market conditions, personnel, new or different product
offerings and/or corporate restructuring.

Eligibility to receive a Bonus Award under the Plan shall not confer upon any
Participant any right with respect to continued employment by the Company or
continued participation in the Plan. The Company reaffirms its at-will
relationship with its employees and expressly reserves the right at any time to
dismiss an employee free from any liability or claim for benefits pursuant to
the Bonus Award or the Plan, except as provided under the Plan or other written
plan adopted by the Company or written agreement between the Company and a
Participant.

Award Payments

No later than 30 days after the end of the Performance Period, the Committee
shall determine (i) whether the established Performance Goals were achieved and
(ii) the amount, if any, of the Bonus Award which should be paid to each
Participant. Payment of each Bonus Award amount shall be made within 30 days
following the certification by the Committee that the Performance Goals and
other criteria for payment were satisfied. Payroll and other taxes shall be
withheld as determined by the Company.

Non-Transferability

Except as expressly provided by the Committee, the Bonus Awards payable under
the Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, any such attempted action
shall be void, and no such benefit shall be in any manner liable for or subject
to debts, contracts, liabilities, engagements or torts of an employee or former
employee. This section shall not apply to an assignment of a contingency or
payment due (i) after the death of a Participant to the deceased individual’s
legal representative or beneficiary, or (ii) after the disability of a
Participant to the disabled individual’s personal representative.